Atkinson, J.
1. On the hearing before a judge in a proceeding for contempt by failure to pay permanent alimony, the court did not err in admitting in evidence the affidavit of the wife, over the objections that . the same was incompetent, and that the defendant, being on trial for contempt, had the right under the law to have the witness sworn and examined in open court, with the privilege of cross-examination. Warner v. Martin, 124 Ga. 387 (52 S. E. 446, 4 Ann. Cas. 180).
2. The evidence relating to the ability of the defendant to comply with the terms of the decree specifying sums to be paid monthly to the plaintiff did not require a finding that the defendant was unable to pay the amounts.
3. The judge did not abuse his discretion in adjudging the defendant in contempt. Judgment affirmed.

All the Justices concur.

M. B. Eubanks, for plaintiff in error. Porter & Mebane, contra.